Citation Nr: 9928676	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1972 to 
December 1974.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In its rating decision, the RO granted a 10 percent 
disability evaluation for hemorrhoids.


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2. The veteran's hemorrhoids are currently manifested by 
minimal bleeding every 2 to 3 days.

3. There is no objective clinical evidence of secondary 
anemia or fissures; the hemorrhoids are not described as 
large or thrombotic, nor is excessive redundant tissue 
noted.


CONCLUSION OF LAW

The appellant's hemorrhoids are no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7336 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).

In evaluating the disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  38 C.F.R. §§ 4.1, 4.41 (1998).  
The Board has a duty to acknowledge and consider all 
regulations which are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the entire 
recorded history must be considered, the regulations do not 
give past medical reports precedence over current findings, 
and the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(1998).

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. Part 4, Diagnostic Code 7336, 
pertaining to external or internal hemorrhoids.  Under that 
code, a noncompensable rating is provided for hemorrhoids 
which are mild or moderate.  To warrant a compensable rating 
of 10 percent, the hemorrhoids must be "[l]arge or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  Id.  A 20 percent 
evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  Id.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for hemorrhoids.  The record shows that 
the veteran underwent a colonoscopy, performed by Dr. 
Brasfield, to remove a polyp from his colon in 1995.  This is 
not service connected.  In February 1998, Dr. J. Mosley wrote 
a letter indicating that the veteran had been treated by him 
for hemorrhoids over the preceding year.  

A March 1998 VA examination, performed in connection with the 
present claim for increase, revealed that the veteran's 
bleeding as a result of hemorrhoids was minimal, occurring 
every 2 to 3 days.  The examination also indicated that the 
veteran had no fecal leakage or involuntary bowel movements, 
as well as good sphincter control.  The examination was 
negative for a finding of secondary anemia or fissures.  The 
diagnosis was or hemorrhoids, with a prolapsing hemorrhoid 
that occasionally bled.  

The veteran's testimony at his February 1998, hearing before 
the RO reveals essentially similar findings to those reported 
above.  He reported that his physician had noted he had a 
hemorrhoidal tag that caused his bleeding.

Thus, as noted, it is the Board's conclusion that the 
criteria for a 20 percent rating or more have not been met.  
There is no impairment of anal sphincter shown, so there is 
no basis for an increase in the rating under that criterion.  
There is some bleeding, but there is no evidence of anemia or 
bleeding.  There is a prolapsed hemorrhoid that apparently 
produces the bleeding, but large, thrombotic tissue is not 
shown.  Thus, there is evidence of recurrence, supporting the 
10 percent rating, but no more.  This bleeding is considered 
in the assignment of the 10 percent rating.  38 C.F.R. § 4.7 
(1998).

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a 20 percent rating.  Accordingly, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  
Likewise, the evidence does not show that the disability 
picture presented more nearly approximates the criteria for a 
20 percent rating.  38 C.F.R. § 4.7 (1998).


ORDER

An increased evaluation for hemorrhoids is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

